Citation Nr: 0004644
Decision Date: 02/23/00	Archive Date: 09/08/00

DOCKET NO. 97-17 453               DATE FEB 23, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUE

Entitlement to service connection for systemic lupus erythematosus
(SLE).

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1978 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board)
from a November 1996 rating determination of a Department of
Veterans Affairs (VA) Regional Office (RO).

FINDING OF FACT

The veteran's SLE is not in any way related to service, service-
connected hypertension, or any other service connected disability.

CONCLUSION OF LAW

SLE was not incurred in service and is not proximately due to or
the result of a service-connected disease or injury. 38 U.S.C.A.
1110, 1131, 5107 (West 1991); 38 C.F.R. 3.310 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for complaints, treatment, or
findings referable to SLE. The records show that the veteran
received Isoniazid therapy in 1978 for a period of six months. The
records suggest that she developed arterial hypertension which was
treated with hydrochlorothiazide in 1988.

- 2 -


VA outpatient treatment records dated from June 1990 to August 1994
show that the veteran was on Hydrochlorothiazide for hypertension.
There are no treatment records for lupus noted.

The veteran has been service-connected for hypertension, since
January 1991.

In May 1996, the veteran was diagnosed with SLE. She was suspected
of having mild nephritis.

The veteran underwent a VA general medical examination in June
1996. At that time, she reported a history of hypertension since
1989. The veteran reported that she was prescribed
hydrochlorothiazide, but it was discontinued because it was assumed
that it was causing her lupus condition. The diagnosis was
hypertension reasonably well controlled with medication.

The veteran submitted the following literature: Lupus Fact Sheet,
Lupus Foundation of America, Neil Duane, Drug-Induced Lupus Mimics
Real SLE, The American Writers' Association, and Elliot Chartash,
M.D., Cardiopulmonary Disease and Lupus.

VA outpatient treatment records dated from August 1996 to May 1997
show treatment for lupus. The veteran's lupus was reported to be
reasonably controlled with Prednisone and Plaquenil.

The veteran underwent a VA general medical examination in March
1997. It was noted that she had developed arterial hypertension in
1988 and had taken medication since that time. There was no
complication of stroke or heart disease. It was also noted that the
veteran developed generalized musculoskeletal aching especially
about the shoulders in April 1996. In May 1996, an antinuclear
antibody (ANA) was positive for lupus. The impression was systemic
lupus erythematosus with arthralgia, and lupus nephritis. The
examiner expressed the opinion that hypervascular disease might
have been caused by the nephritis, however the first ANA was done
in May 1996, and was not worked up for lupus prior to May 1 996.

- 3 - 

The examiner opined that it was possible and probable that the
hypertension was secondary to the lupus rather than the other way
around.

He further commented that systemic lupus, might be drug induced,
and that the veteran was taking antihypertensive medication before
lupus was diagnosed. The medications included Hydrochlorothiazide
and Methysergide. The veteran was also on Isoniazid (INH) in 1978.
The examiner stated that there was a definite association with
Hydralazine, Procainamide, Quinidine, and Isoniazid, and noted that
the veteran did take Isoniazid. There was no association with
Hydrochlorothiazide. The examiner opined that Methysergide was
unlikely to cause lupus. Additionally, he opined that the veteran's
SLE was unlikely to be caused by drugs because nephritis features
were not ordinarily present, complement levels were not depressed,
antibodies to native deoxyribonucleic acid (DNA) were absent. The
clinical features of the laboratory abnormality were often normal
when the offending drug was withdrawn. These features separated it
from the spontaneously occurring disease.

The veteran was accorded a personal hearing in August 1997. At that
time, she testified that she was diagnosed with hypertension in
1988 and lupus in 1996. The veteran testified that she was told
that high blood pressure was a symptom of lupus. She also noted
that the 1997 VA examiner suggested a causal relationship with his
statement that hypertension was possible and probably secondary to
lupus. The veteran testified that the examiner's statement suggest
an in-service origin of lupus.

In response to a VA memorandum, the March 1997 VA examiner,
reviewed the claims folder including service medical records. He
noted that the veteran received INH therapy in 1978, a medication
that can cause lupus. In 1988, the veteran developed arterial
hypertension, treated with hydrochlorothiazide, a drug which is
unlikely to cause lupus. In May 1996, the veteran developed lupus
with arthralgia, and positive ANA.

The examiner noted that the hypertension preceded the diagnosis of
lupus by a period of eight years. He opined that in all likelihood
the hypertension was not

- 4 -

related to the lupus, but rather a separate problem. It was noted
that lupus could cause hypertension, but usually there were renal
and cardiac findings. The veteran's cardiac findings questionable
pericarditis and cardiomegaly had been mild with normal creatinine,
and normal creatinine clearance. The INH might have induced lupus,
but usually with withdrawal of @, lupus symptoms and signs
subsided.

It was noted that the veteran had a long standing history of
musculoskeletal complaints. The examiner opined that it was
possible that the musculoskeletal pains were the prodrome for the
definite diagnosis of lupus in 1996.

Finally, he opined that probably the arterial hypertension and the
lupus were not related. The musculoskeletal complaints were
possibly the earliest signs of lupus but the diagnosis was not made
until May 1996. In sum, without definite evidence of lupus during
active service, hypertension and lupus were probably not related.

In April 1999, the Board requested a Veteran's Health
Administration (VHA) opinion. In June 1999, the requested response
was received. In response to the question of whether it was as
least as likely as not that INH therapy received in 1978 caused the
veteran's SLE. The examiner reported that it was not likely that
the patient's SLE was caused by medications prescribed to her. INH
is a definite cause of SLE, but this drug was administered more
than 20 years earlier and would not be expected to cause SLE at a
later date.

Hydrochlorothiazide was a "possible" cause of SLE, but several
factors suggest that it was not an etiologic agent here. First,
This drug was discontinued several years earlier. Drug-induced SLE
usually wanes and often disappears after an offending drug is
discontinued. This did not happen to the veteran. Second, the
veteran had, not only anti-histone antibodies, which are
characteristic of drug-induced and spontaneous lupus, but also anti
DNA antibodies, which are rare in the drug- induced syndrome.

5 -

In response to the question of whether it was at least as likely as
not that SLE caused the veteran's hypertension. The examiner
reported that is was not likely that SLE caused the veteran's
hypertension. Hypertension was first diagnosed in 1988, 8 years
prior to the diagnosis of SLE. The most common kidney disorders
caused by SLE were nephritis and nephrosis. Although the veteran
did abnormal amounts of urinary protein excretion, she does not
have nephrotic range proteinuria. Further, there was no evidence of
active nephritis, despite continued hypertension. Finally, drug-
induced SLE is not usually associated with renal effects.

In response to the question of whether it was as least as likely as
not that the veteran's musculoskeletal complaints were the worry
prodrome for SLE. The examiner reported that it was unlikely that
the veteran's lower back pain and sciatica were related to SLE. It
was likely, however, that the veteran experienced pain in the
joints or muscles prior to the diagnosis of SLE in May 1996. It was
possible that her knee pain was a prodrome of SLE. SLE commonly
presents with symmetrical arthritis and arthralgia. Commonly, the
pain is out of proportion to the physical findings. As above,
however, drug-induced SLE usually wanes after cessation of the
offending agent. To the extent that the veteran's SLE continued
unabated, it was unlikely to have been caused by
hydrochlorothiazide.

Analysis

The threshold question that must be resolved with regard to this
claim is whether the veteran has presented evidence that his claim
is well grounded. 38 U.S. C.A. 5107(a); Epps v. Gober, 126 F.3d
1464, 1468 (Fed. Cir. 1997). A well grounded claim is a plausible
claim, meaning a claim that appears to be meritorious on its own or
capable of substantiation. Epps. An allegation that a disorder is
service- connected is not sufficient; the veteran must submit
evidence in support of the claim that would "justify a belief by a
fair and impartial individual that the claim is plausible." Tirpak
v. Derwinski, 2 Vet. App. 609, 611 (1992). The quality and quantity
of the evidence required to meet this statutory burden depends upon
the issue presented by the claim. Grottveit v. Brown, 5 Vet. App.
91, 92-93 (1993).

- 6 - 

In order for a claim for service connection to be well grounded,
there must be a medical diagnosis of a current disability, medical
or lay evidence of the incurrence of a disease or injury in
service, and medical evidence of a nexus between the in- service
disease or injury and the current disability. Epps, at 1468. A lay
person is not competent to make a medical diagnosis or to relate a
medical disorder to a specific cause. Therefore, if the determinant
issue is one of medical etiology or a medical diagnosis, competent
medical evidence must be submitted to make the claim well grounded.
See Grottveit, 5 Vet. App. at 93. A lay person is, however,
competent to provide evidence on the occurrence of observable
symptoms during and following service.

If the claimed disability is manifested by observable symptoms, lay
evidence of symptomatology may be adequate to show the nexus
between the current disability and the in-service disease or
injury. Nevertheless, medical evidence is required to show a
relationship between the reported symptomatology and the current
disability, unless the relationship is one to which a lay person's
observations are competent. See Savage v. Gober, 10 Vet. App. 488,
497 (1997).

Service connection is granted for disabilities resulting from
disease or injury during service. 38 U.S.C.A. 101(16), 1110, 1131
(West 1991). Under the provisions of 38 C.F.R. 3.310, service
connection will also be granted for disabilities which are
proximately due to or the result of a service connected disability.
Allen v. Brown, 7 Vet. App. 439 (1995). Continuous service for 90
days or more during a period of war, or after December 31, 1946,
and post-service development of a presumptive disease, including
systemic lupus erythematosus, to a degree of 10 percent within one
year from the date of termination of such service, establishes a
presumption that the disease was incurred in service. 38 U.S.C.A.
1112 (West 1991); 38 C.F.R. 3.307, 3.309 (1999).

A secondary service connection claim is well grounded only if there
is medical evidence to connect the asserted secondary condition to
the service-connected disability. Velez v. West, 11 Vet. App. 148,
158 (1998); see Locher v. Brown, 9 Vet. App. 535, 538-39 (1996)
(citing Reiber v. Brown, 7 Vet. App. 513, 516-17

- 7 -

(1995), for the proposition that lay evidence linking a fall to a
service-connected weakened leg sufficed on that point as long as
there was "medical evidence connecting a currently diagnosed back
disability to the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134,
136-37 (1994) (lay testimony that one condition was caused by a
service-connected condition was insufficient to well ground a
claim).

Read in a light most favorable to the veteran the 1997 VA
examiner's opinion could be seen as linking SLE to the service
connected hypertension or inservice drug therapy. Accordingly, the
Board has concluded that the claim is well grounded. The Board also
concludes that VA has complied with its duty to assist the veteran
with the development of her claim. It has sought all known
pertinent treatment records, has afforded her the opportunity for
examinations, and has sought the opinion of an independent medical
expert. The question then becomes whether the evidence is in the
veteran's favor or at least in equipoise, in which case the claim
is allowed, or whether the preponderance of the evidence is against
the claim, in which case the claim must be denied.

The evidence in favor of the veteran's claim consists of her
contentions and the equivocal opinions of the 1997 VA examiner.

The evidence against the veteran's claim includes that fact that
SLE was not identified in the service medical records, the absence
of any record of treatment for SLE within the initial post service
year, and the reasoned VHA opinion. The VHA opinion is the most
persuasive piece of evidence since it was the product of a review
of the claims folder, was specific, and provided reasons for its
conclusions.

The June 1999 reviewer specifically found that it was unlikely that
the veteran's SLE was caused by INH which was administered during
service, unlikely that SLC caused hypertension, and that it was
unlikely that the service-connected lower back and sciatica were
related to SLE. These conclusions are also consistent with the
ultimate conclusions of the VA examiner who conducted the March
1997 examination.

8 -

Based upon the foregoing, the Board must conclude that the
preponderance of the evidence is against the veteran's claim for
service connection for SLE. The most thorough and informed opinion
is to the effect that there is no relationship between the SLE and
the service connected disabilities or inservice drug therapy. The
1997 opinion was equivocal, in that it noted that it was possible
or probable that hypertension was secondary to the lupus nephritis.
Inasmuch as the 1999 reviewer considered the 1997 opinion and
provided a complete explanation for his conclusions, the Board
finds it to be more probative.

Accordingly, the Board concludes that the preponderance of the
evidence is against the veteran's claim for service connection for
a SLE.

ORDER

Service connection for SLE is denied.


Mark D. Hindin 
Member, Board of Veterans' Appeals

9 - 



